Appeal by the defendant from a judgment of the County Court, Westchester County (Silverman, J.), rendered April 26, 1991, convicting him of robbery in the first degree and criminal possession of stolen property in the fourth degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant’s contention that he was denied the effective assistance of counsel in unavailing. The record demonstrates that the defendant was afforded meaningful representation (see generally, People v Baldi, 54 NY2d 137). Moreover, to the extent that the defendant’s claim of ineffective assistance of counsel is based on matters outside of the record, it is not *794reviewable on direct appeal (see, People v Pampalone, 183 AD2d 431; People v Ford, 182 AD2d 565; People v Pelaccio, 159 AD2d 734; People v Sampson, 156 AD2d 492). Balletta, J. P., Eiber, O’Brien and Santucci, JJ., concur.